Citation Nr: 1110066	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and R.R.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1968 and from February 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers a psychiatric condition with symptoms such as depression, increased irritability, decreased need for sleep, difficulty with concentration, uneasiness in crowds, and anger control issues.  The Veteran stated that he served two tours in Vietnam and that he came home an angry young man.  In June 2009, VA received a statement from the Veteran in which he noted that after discharge, he had trouble with alcohol but that after he was able to stop drinking, he still had issues with anger control, a mood disorder, and uneasiness in crowds.  At the June 2010 Videoconference hearing, the Veteran testified that while in Vietnam, he experienced numerous rocket and mortar attacks and that he feared for his life and the lives of his friends.  

The Veteran's service personnel records indicate that he service for 19 months in Vietnam from April 1966 to December 1967 and nine months from January 18, 1971, to October 31, 1971.  These records also indicate that the Veteran participated in Vietnam Counter Offensive as well as Phase II, II, and VII.  The service personnel records also indicate that he served in the 584th Engr Co (LE) USARPAC as a tractor operator from May 15, 1966 to January 12, 1968 and in Co D 93d Engr Bn (Const) from February 1971 to July 1971 and Co D 69th Engr Bn (Const) USARPAC - RVN from July 1971 to October 1971.  The Veteran has submitted documents indicating that his unit (584 Engr Co (LE)) was located at Dong Ba Thin on October 20, 1966 and Pleiku on November 1, 1967 and March 1, 1971.  

Initially, the Board notes that a July 1978 VA hospital summary indicates that the Veteran had been hospitalized on at least 10 occasions at the Fulton State Hospital in Missouri.  Thus, it is the Board's opinion that VA should attempt to obtain these private psychiatric records.

In addition, the Board notes that the Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed psychiatric disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has presented credible evidence of continuity of symptomatology of psychiatric symptoms.  Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a psychiatric disorder that is related to his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any of his psychiatric disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include any private treatment records from Fulton State Hospital in Missouri from January 1974 to July 1978.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of all current psychiatric disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder is related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  If a diagnosis of posttraumatic stress disorder (PTSD) is rendered, the Veteran should be asked to provide specific two-month date ranges (for example - February/March 2010) during which the claimed rocket and mortar attacks occurred.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His  cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


